Olivee, Chief Judge:
This appeal for reappraisement relates to merchandise described on the invoice as “500-Bonito Fish in Brine, Choice Quality, solid pack, 48/1 s Tall American containers, labeled ‘Plahos Brand’.” The shipment was exported from Callao, Peru, and entered at the port of New York.
At the trial, the case was submitted on an oral stipulation wherein the parties agreed that export value, section 402 (d) of the Tariff Act of 1930, is the proper basis for appraisement of the item in question, and that such statutory value is the appraised unit value, of $13 per carton of 48 tins, net packed, and “that the cost of American goods returned consisted of tins and paper cartons at $2. per carton of 48 tins which is included in the unit value * * *.”
Judgment will be rendered accordingly.